Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154489(80)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                          Kurtis T. Wilder,
  TERI WALTERS and KIM WALTERS,                                                                                       Justices
           Plaintiffs-Appellees,
                                                                    SC: 154489
  v                                                                 COA: 319016
                                                                    Eaton CC: 12-000658-NH
  DONALD S. FALIK, D.D.S., d/b/a FALIK
  FAMILY DENTISTRY, ROBERT C.
  FALIK, D.D.S., and JANE DOE,
             Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Association for Justice
  to file a late brief amicus curiae is GRANTED. The amicus brief submitted on
  November 7, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 9, 2017
                                                                               Clerk